Citation Nr: 0730332	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-34 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to November 
1945.  He died in July 1995.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

By way of background, which will be discussed in more detail 
below, a March 2003 rating decision denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  Thereafter, in January 2005, the 
appellant again claimed service connection for the cause of 
the veteran's death.  In a February 2005 letter, the 
appellant was advised that her claim had previously been 
denied and, therefore, she needed to submit new and material 
evidence in order to reopen the claim.  As no such evidence 
was received, an April 2005 letter denied the appellant's 
claim.  The August 2005 statement of the case and August 2006 
supplemental statement of the case indicate that the 
appellant's reopened claim was received in January 2005 and 
the issue was styled as entitlement to service connection for 
the cause of the veteran's death.  However, there was no 
determination in either document as to whether new and 
material evidence had been received in order to reopen the 
appellant's claim.  The Board is required to consider the 
issue of finality prior to any consideration on the merits, 
see 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see also 
Barnett v. Brown, 8 Vet. App. 1 (1995), and as such, the 
issue has been characterized as shown on the first page of 
this decision.   

In connection with this appeal, the appellant testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge in September 2006; a transcript of that hearing is 
associated with the claims file.  

For good cause shown, the appellant's motion for advancement 
on the docket was granted.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).

At the appellant's hearing, she and her representative made 
arguments relevant to a claim of entitlement to Dependency 
and Indemnity Compensation (DIC) benefits pursuant to 38 
U.S.C.A. § 1318.  Such issue is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  In an unappealed decision issued in March 2003, the RO 
denied entitlement to service connection for the cause of the 
veteran's death.

3.  Evidence added to the record since the final March 2003 
RO denial is cumulative and redundant of the evidence of 
record at the time of the decision and does not raise a 
reasonable possibility of substantiating the appellant's 
claim for service connection for the cause of the veteran's 
death.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.110 (2002) [(2006)].

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the appellant was 
provided with a VCAA notification letter in February 2005, 
prior to the initial unfavorable AOJ decision issued in April 
2005.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the appellant has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the February 2005 
letter advised the appellant of the evidence that VA would 
attempt to obtain and what evidence she was responsible for 
identifying or submitting to VA.  Such letter also informed 
her of the evidence necessary to substantiate her application 
to reopen her claim of entitlement to service connection for 
the cause of the veteran's death.  Specifically, the 
appellant was advised that her claim was previously denied by 
a rating decision issued in March 2003 because the cause of 
the veteran's death was not incurred in nor aggravated by his 
service.  As such, she was informed that she needed to submit 
new and material evidence demonstrating that the condition 
causing the veteran's death had its onset in service or was 
permanently aggravated by his military service.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Pertinent to the fourth 
element, the February 2005 letter advised the appellant that 
if she had any evidence in her possession that pertained to 
her claim to send it to VA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the appellant was provided notice of 
what type of information and evidence was needed to 
substantiate her claim, but was not informed of the type of 
evidence necessary to establish an effective date.  Despite 
the inadequate notice provided to the appellant on this 
matter, the Board finds no prejudice to her in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes herein that the preponderance of the evidence 
is against the appellant's claim, any question as to the 
appropriate effective date to be assigned is rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the appellant in deciding this claim. 

With respect to the duty to assist, the appellant has not 
identified any relevant, outstanding records that need to be 
obtained for an equitable disposition of her claim.  The 
veteran's service medical records and post-service VA 
treatment records are contained in the claims file.  The 
Board notes that, at her September 2006 Board hearing, the 
appellant stated that Drs. S., K., and E. verbally indicated 
that the veteran's teratoma of the left testicle, for which 
he received treatment for during service, had metastasized 
and resulted in his fatal metastatic adenocarcinoma; however, 
she reported that the physicians would not provide written 
opinions as they had not treated the veteran.  The appellant 
has not otherwise identified any outstanding records relevant 
to her claim.  Therefore, the Board finds that VA satisfied 
its duty to assist the appellant in attempting to obtain 
available, relevant records.  

The duty to assist also includes obtaining a medical opinion 
when necessary to decide the claim.  In the instant case, the 
Board notes that the VCAA and its implementing regulations 
include clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who attempts to reopen a 
previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and 
(3).  Such assistance includes obtaining service records, 
records in the custody of a Federal agency, and private 
records adequately identified by the claimant, but, prior to 
reopening a claim, there is no duty to obtain a VA medical 
opinion.  As the appellant's claim is not reopened herein, 
there is no obligation on the part of VA to provide a medical 
opinion in connection with her appeal.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the appellant at 
every stage in this case.  Therefore, she will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.

II.  Analysis

At her September 2006 Board hearing and in documents of 
record, the appellant contends that the veteran's fatal 
metastatic adenocarcinoma is related to his military service.  
Specifically, she alleges that service connection should be 
granted for the cause of the veteran's death as his fatal 
metastatic adenocarcinoma is related to a malignant teratoma 
of the left testicle, for which the veteran was treated 
during his military service.  The appellant further argues 
that there was clear and unmistakable error (CUE) in a July 
1957 rating decision that severed service connection for such 
disability.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and manifests 
certain chronic diseases, including malignant tumors, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).    Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

By way of background, the veteran served on active duty from 
March 1945 to November 1945.  At the time of his February 
1945 induction examination, physical examination of the 
genitourinary system revealed moderate calcification of the 
left testes following trauma in 1943.  On April 16, 1945, the 
veteran underwent a left orchidectomy and a rather extensive 
tumor involvement of the entire left testicle was found.  
Clinical history indicated that there was an enlargement of 
the testicle for one year that was not painful; the presence 
of moderate hydrocele; and no history of injury or infection.  
The veteran complained of swelling of the left testicle for 
prior year.  He stated that, following an appendectomy a year 
previously, he began to have an enlargement in his left 
testicle that continued to date, but such was not painful 
until he began training. 

A Board of Officers proceeding on April 23, 1945, shows that 
the veteran, age 18 with 13 days of service, was admitted to 
the hospital on April 13, 1946, with a diagnosis of teratoma 
of the left testicle.  The Board of Officers determined that 
such existed prior to service and was not aggravated by 
service.

On May 14, 1945, the veteran underwent a partial resection of 
the left spermatic cord with a provisional diagnosis of 
possible remnants of testicular cancer in the spermatic cord.  
X-ray treatment followed. 

On November 17, 1945, the veteran was discharged.  He 
received a Certificate of Disability for Discharge that 
showed a diagnosis of neoplasm of the left testicle.  The 
disability was considered to not be in the line of duty 
because there was a trustworthy history of similar symptoms 
since 1944, one year prior to service.  It was also noted 
that the veteran's disability was not aggravated by his 
military service. 

A December 1945 rating decision granted service connection 
for neoplasm, malignant teratoma, of the left testicle with 
an April 16, 1945, left orchidectomy, on the basis that such 
disability was aggravated by the veteran's military service.  
An initial 10 percent evaluation was assigned, effective 
November 18, 1945.

Thereafter, in a July 1957 rating decision, service 
connection for neoplasm, malignant teratoma, of the left 
testicle was severed on the basis that the December 1945 
rating decision in which service connection was granted 
contained CUE.  Specifically, it was determined that the 
evidence in the file at the time of the December 1945 rating 
decision established that the condition existed prior to the 
veteran's entrance to military service and was not aggravated 
by service.  Additionally, it was noted that the operation in 
service was a remedial procedure for a condition that existed 
prior to service.  Therefore, service connection for the 
veteran's neoplasm, malignant teratoma, of the left testicle 
was severed.

In February 1994, the veteran filed, as relevant, a claim of 
entitlement to service connection for a left testicle 
condition.  In an April 1994 rating decision, it was 
determined that new and material evidence had not been 
submitted in order to reopen a claim of entitlement to 
service connection for a left testicle condition.  The 
veteran ultimately perfected his appeal as to this issue in 
May 1995.  He was scheduled for a hearing before the Board in 
September 1995, but died in July 1995 of metastatic 
adenocarcinoma, which was listed on his death certificate as 
the immediate cause of death without any underlying causes.  
At the time of the veteran's death, he was not receiving VA 
compensation for any service-connected disability.  (As will 
be noted later in the decision, a September 1978 rating 
decision granted nonservice-connected pension benefits based 
on coronary artery bypass with coronary insufficiency, 
evaluated as 100 percent disabling, effective May 28, 1978.  
Such award was terminated by an October 1986 letter advising 
the veteran that his income had exceeded statutory 
requirements.)  

In September 1995, the appellant filed claims for service 
connection for the cause of the veteran's death and 
entitlement to Dependents' Educational Assistance (DEA) 
benefits.  Such claims were denied in a November 1995 rating 
decision.  Thereafter, the appellant submitted additional 
arguments and, in a December 1995 rating decision, service 
connection for the cause of the veteran's was again denied, 
accrued benefits were denied, and it was determined that the 
July 1957 rating decision that severed service connection did 
not contain CUE.  The appellant ultimately appealed the 
December 1995 rating decision to the Board.

In a November 1997 decision, the Board denied entitlement to 
accrued benefits, to include a determination that there was 
no CUE in the July 1957 rating decision, and denied service 
connection for the cause of the veteran's death.  Specific to 
the CUE claim, the Board determined that the record did not 
indicate that the correct facts were not before the 
adjudicator, or that the proper statutory or regulatory 
provisions were misapplied in the July 1957 rating decision.  
The November 1997 Board decision is final as the appellant 
did not appeal it to the Court.

Thereafter, the appellant submitted a reopened claim of 
entitlement to service connection for the cause of the 
veteran's death in March 2001.  In a March 2003 rating 
decision, the RO denied her claim.  In reaching such 
decision, the RO considered all of the evidence of record, to 
specifically include the veteran's service medical records, a 
February 1949 VA examination report, VA treatment records, a 
transcript of a May 2002 RO hearing with the appellant, and a 
May 2002 VA opinion.  In the body of the rating decision, the 
RO included a recitation of the veteran's service medical 
records and noted that service connection for neoplasm, 
malignant teratoma, of the left testicle was severed by the 
July 1957 rating decision.  The RO observed that the veteran 
died in July 1995 from metastatic adenocarcinoma.  
Additionally, it was noted that the May 2002 VA examiner 
reviewed the claims file and concluded that there was no 
indication of any relationship between the veteran's 
testicular tumor and his tumor which caused his death.  The 
examiner reported that the tumors were two different cell 
type tumors and that the latent period between the 1945 tumor 
and the veteran's death in 1995 indicated that his testicular 
tumor was cured and that his adenocarcinoma was a completely 
separate entity.

Based on the foregoing, the RO determined that the veteran's 
neoplasm, malignant teratoma, of the left testicle existed 
prior to service and was not shown to have been aggravated by 
service.  Additionally, the RO found that there was no 
evidence that the type of tumor that the veteran was treated 
for in service was related to the cause of his death.  It was 
also determined that there was no evidence of the type of 
tumor that caused the veteran's death in his service medical 
records or within one year following service.  Therefore, the 
RO denied entitlement to service connection for the cause of 
the veteran's death. 

In March 2003, the appellant was notified of the decision and 
her appellate rights.  There is no documentation contained in 
the claims file indicating that the appellant submitted a 
notice of disagreement or otherwise appealed such decision.  
Thereafter, the appellant's application to reopen her claim 
of entitlement to service connection for the cause of the 
veteran's death was first received in January 2005.  Thus, 
the March 2003 decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.110 (2002) 
[(2006)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
appellant filed her application to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death in January 2005, the definition of new and 
material evidence effective August 29, 2001, found at 
38 C.F.R. § 3.156(a) (2006), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the March 2003 decision, the appellant has submitted 
additional statements, to include her testimony at the 
September 2006 Board hearing, and duplicative service medical 
records and a copy of a July 1995 statement from the 
veteran's physician at the Iowa City VA Medical Center.  All 
additional documents received were of record at the time of 
the March 2003 rating decision.  As such, they are cumulative 
and redundant of the evidence considered in the RO's March 
2003 decision.  

Additionally, the basis of the March 2003 rating decision was 
that the veteran's neoplasm, malignant teratoma, of the left 
testicle existed prior to service and was not shown to have 
been aggravated by service; there was no evidence that the 
type of tumor that the veteran was treated for in service was 
related to the cause of his death; and there was no evidence 
of the type of tumor that caused the veteran's death in his 
service medical records or within one year following service.  
Since the March 2003 decision, no evidence pertinent to any 
of these determinations has been received.  

The Board acknowledges the appellant's contentions made in 
her written statements and at her September 2006 Board 
hearing.  Specifically, while the appellant has alleged CUE 
in the July 1957 rating decision that severed service 
connection for neoplasm, malignant teratoma, of the left 
testicle, the Board advises her that this issue has already 
been addressed by the Board in the November 1997 decision.  
As indicated previously, in the November 1997 decision, the 
Board determined that the record did not indicate that the 
correct facts were not before the adjudicator, or that the 
proper statutory or regulatory provisions were misapplied in 
the July 1957 rating decision.  At that time, the appellant's 
remedy was to appeal the decision to the Court, but she did 
not do so.  Therefore, the November 1997 Board decision is 
final as to this matter.  Moreover, the appellant has not 
claimed CUE in the November 1997 Board decision and, as such, 
this matter is not currently before the Board.  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993) (when attempting to raise a 
claim of clear and unmistakable error, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error); 
see also Andre v. West, 14 Vet. App. 7, 10 (2000).  In 
connection with her allegation of CUE in the July 1957 rating 
decision, the appellant has alleged that since service 
connection for neoplasm, malignant teratoma, of the left 
testicle had been in effect for over 10 years (beginning 
November 18, 1945), it was protected.  It appears that the 
appellant is relying on 38 C.F.R. § 3.957, which states, in 
essence, that service connection for any disability granted 
or continued under title 38 U.S.C. which has been in effect 
for 10 or more years will not be severed except upon a 
showing that the original grant was based on fraud or it is 
clearly shown from military records that the person concerned 
did not have the requisite service or character of discharge.  
However, while this argument was made in connection with her 
allegation of CUE in the July 1957 rating decision, which is 
not currently before the Board, the appellant is advised that 
38 C.F.R. § 3.957 came into effect October 15, 1968.  As 
such, it was not in effect at the time of the July 1957 
rating decision that severed service connection. 

Additionally, the Board takes note of the appellant's 
argument that she is entitled to DIC benefits as the veteran 
was 100 percent disabled from 1978 to his death in 1995.  In 
this regard, the Board notes that a September 1978 rating 
decision granted nonservice-connected pension benefits based 
on coronary artery bypass with coronary insufficiency, 
evaluated as 100 percent disabling, effective May 28, 1978.  
The Board also notes that such award was terminated by an 
October 1986 letter advising the veteran that his income had 
exceed statutory requirements.  However, such argument is 
relevant to a claim for DIC benefits pursuant to 38 U.S.C.A. 
§ 1318.  Therefore, as noted in the Introduction, the Board 
has referred this issue to the RO for appropriate action.

Moreover, insofar as the appellant has argued that the 
veteran's death as a result of metastatic adenocarcinoma is 
related to his military service, to include treatment for his 
testicular cancer, such is not competent evidence because, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot suffice as new and material evidence 
to reopen a claim).  

Therefore, the Board must conclude that the evidence added to 
the record since the prior final denial is cumulative and 
redundant of the evidence of record at the time of the RO's 
March 2003 decision and does not raise a reasonable 
possibility of substantiating the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  As such, the Board finds that the evidence 
received subsequent to the RO's March 2003 decision is not 
new and material, and the requirements to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death have not been met.  


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for the cause of the veteran's death is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


